Per Curiam.

The affidavit of the defendant ought to ° , state, that fin inquest was taken by default in the cause. The certificate of the clerk cannot be received unless a copy of it has been served on the opposite attorney. But as there appears to have been some misapprehension by the attorney for the defendant, as to the practice, he may give new notice, and make his application again at the last non-¡enumerated day in this term:
N. B. The application was renewed, on the last non* enumerated day, on a new affidavit, upon which the court granted the rule.
Rule granted.